Dore, J.
(dissenting). With the majority opinion I concur except as to the damages. The expert evidence adduced was worthless for any proper appraisal of the value of the mortgage which was shown to have been sold in the open market twice at the time in question for $750 and $1,000. On the trial court’s own computation, the damages seem to be also excessive by approximately $500. Accordingly, I dissent to the extent of voting to reduce the judgment against John Eidt to $265.67, representing the difference with interest between the true market value of the second mortgage and the $750 plaintiff would have had to pay.
Martin, P. J., concurs.
Judgment against the defendant John C. Eidt, as executor and sole legatee and devisee under the last will and testament of Katie Eidt, deceased, reversed and the complaint dismissed as to said defendant, arid the judgment against the defendant John C. Eidt modified by reducing the verdict from $2,450 to $2,050, with interest from April 5, 1940, and costs, and as so modified affirmed, with costs of the appeal to the respondent against the appellant John C. Eidt. Settle order on notice.